Citation Nr: 1015583	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-24 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1991 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal was previously before the Board in August 2007.  
At that time, a remand was ordered to accomplish additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal is remanded for compliance with the remand 
instructions issued by the Board in August 2007 pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998), and to fulfill 
VA's duty to notify and assist under 38 C.F.R. § 3.159(c)(2) 
and (e).  

The record shows that the RO/AMC has been unable to contact 
the Veteran due to a change in address.  Thus, the August 
2007 Board remand directives requiring communication with the 
Veteran were not fulfilled.  The Board notes that the duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Thus, the failure of the Veteran to notify VA of his 
present address precluded the RO/AMC from completing several 
of the remand instructions.  Until the RO/AMC regains contact 
with the Veteran, the Board must conclude that fulfilling 
these remand actions would be futile, and does not result in 
a failure of VA to comply with the Board remand directives.  
Stegall, supra.  

Nevertheless, as part of the August 2007 remand, the Board 
directed the RO/AMC to either obtain the missing service 
treatment records or make a determination that further 
efforts to obtain the missing records would be futile.  The 
Board also directed the RO/AMC to obtain all Social Security 
Administration (SSA) records pertaining to the Veteran.  
Regulations require VA to make as many requests as necessary 
to obtain federal records; unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2). 

In April 2003, the RO requested the Veteran's service 
treatment records.  The response from the records center 
appeared to instruct the RO to use different search criteria.  
A June 2003 note states that the service treatment records 
were not located at NARA or AR-PERSCOM.  An August 2007 
report of contact showed that the Veteran possibly had two 
claim identification numbers.  As a result, it was thought 
that a duplicate claims file might exist.  The AMC later 
determined that the Veteran had only one identification 
number, precluding the possibility of an outstanding claims 
file.   

In short, the present record is unclear as to whether 
additional search actions could be undertaken to obtain the 
outstanding service treatment records.  The August 2007 
remand instructions ordered the RO/AMC to document the 
actions taken and make a finding that further search efforts 
would be futile if the service treatment record are not 
located.  The Board finds that the RO/AMC must take all 
possible action to determine whether the service treatment 
record are available to comply with the August 2007 Board 
remand instructions and its duty under 38 C.F.R. 
§ 3.159(c)(2). 

Regarding SSA records, correspondence with SSA indicates that 
the National Records Center (NRC) did not have the Veteran's 
records.  However, the SSA-NRC replied that they would 
forward the request to an "OCO" office in Baltimore, 
Maryland.  The RO/AMC must contact the SSA-NRC again to 
ensure that the request was forwarded to the "OCO" office 
in Baltimore as indicated in the July 2009 records.  
38 C.F.R. § 3.159(c)(2).  All correspondence must be 
incorporate into the record.  

After completing all the search actions, the RO/AMC must 
notify the Veteran of any unavailable records, inform him of 
the actions taken to obtain the records, and how VA will 
proceed in adjudicating his claims. 38 C.F.R. § 3.159(e).  
The letter should be sent to the last address of record.  

Accordingly, the case is REMANDED for the following action:

1.  First, contact the Veteran at his last 
known address to see if he is willing to 
provide information and evidence necessary 
to complete the August 2007 Board remand 
directives, including attending a VA 
examination.  

2.  After affording a period for response 
from the Veteran, perform all available 
actions necessary to obtain the Veteran's 
service treatment records.  If the records 
are not obtained after search 
possibilities have been exhausted, make a 
formal finding of the unavailability of 
service treatment records.  The formal 
findings must detail all actions 
undertaken in the records search.  
38 C.F.R. § 3.159(c)(2).  

3.  After affording a period for response 
from the Veteran, contact the SSA-NRC 
regarding July 2009 correspondence to 
ensure the VA's record request was 
forwarded to an "OCO" office in 
Baltimore.  Take any additional action 
necessary to retrieve SSA records.  If the 
records are not obtained after search 
possibilities have been exhausted, make a 
formal finding of the unavailability of 
service treatment records.  The formal 
findings must detail all actions 
undertaken in the records search.  
38 C.F.R. § 3.159(c)(2).  

4. Following completion of all record 
searches, send a notification letter to 
the last address of record to inform the 
Veteran about all missing records, actions 
taken by the RO/AMC to search for the 
missing records, and the future actions VA 
will take with respect to his claim.  
38 C.F.R. § 3.159(e).  

5. To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
supra.   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


